Case 2:18-cr-14011-RLR Document 76 Entered on FLSD Docket 01/25/2019 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-14011-CR-ROSENBERG/MAYNARD


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  CHARLTON EDWARD LACHASE,

        Defendant.
  _________________________________/

               DEFENDANT’S OPPOSITION TO GOVERNMENT’S
                   MOTION TO CONTINUE SENTENCING

        The defendant Charlton LaChase, through counsel, objects upon the following

  grounds:

        1.     Initially, the undersigned and government counsel have communicated

  and cooperated in this case on a regular basis, including in regard to this issue. The

  undersigned acknowledges that government counsel moved to continue the

  sentencing reluctantly and due to circumstances outside of his control. However,

  given the history of the case and the circumstances particular to this defendant, the

  defense believes that a continuance would cause undue stress and hardship to Mr.

  LaChase.

        2.     As the Court is aware, Mr. LaChase suffers from profound deafness

  and progressive blindness caused by Usher’s Syndrome.           He also has bipolar

  disorder with psychotic features.     Since the beginning of December 2018, Mr.
Case 2:18-cr-14011-RLR Document 76 Entered on FLSD Docket 01/25/2019 Page 2 of 4



  LaChase has been treated for a spinal infection, which has required lengthy periods

  of hospitalization.

        3.       The entire process of pretrial incarceration has been extraordinarily

  difficult for Mr. LaChase.       Unlike other detainees, Mr. LaChase can only

  communicate with other inmates and jail employees in writing.         Neither FDC,

  Miami, nor any of the county jails in which he was housed, provided an American

  Sign Language interpreter at any time. Because of his disabilities, he has regularly

  been the object of ridicule and physical abuse by other detainees, and even jail

  employees.

        4.       Mr. LaChase’s Sentencing Guideline range, before objections have been

  heard, is 18 – 24 months. As of the present sentencing date he will have served 12

  months. The undersigned has filed a motion for downward variance and will be

  requesting that the Court sentence Mr. LaChase to a sentence of time served.

  Should the Court be inclined to grant the motion, any continuance of sentencing

  would extend his sentence for no reason other than government counsel’s conflicting

  obligations.

        5.       The undersigned notes that other government counsel was assigned to

  this case for several months at its inception. It is not unreasonable to expect that

  another Assistant United States Attorney stand in for Mr. Garcia for the sentencing

  hearing.

        Wherefore the defendant objects to a continuance of sentencing in this case.




                                            2
Case 2:18-cr-14011-RLR Document 76 Entered on FLSD Docket 01/25/2019 Page 3 of 4



                                           Respectfully submitted,

                                           MICHAEL CARUSO
                                           FEDERAL PUBLIC DEFENDER


                                    By:    s/Fletcher Peacock
                                           Fletcher Peacock
                                           Assistant Federal Public Defender
                                           Florida Bar No. 441996
                                           109 North Second Street
                                           Fort Pierce, Florida 34950
                                           Tel: 772-489-2123
                                           E-Mail: Fletcher_Peacock@fd.org


                             CERTIFICATE OF SERVICE

        I HEREBY certify that on January 25, 2019, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record or pro se

  parties identified on the attached Service List in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                           By: s/Fletcher Peacock, AFPD
                                                Fletcher Peacock




                                             3
Case 2:18-cr-14011-RLR Document 76 Entered on FLSD Docket 01/25/2019 Page 4 of 4



                                 SERVICE LIST

            UNITED STATES v. CHARLTON EDWARD LA-CHASE
                Case No. 18-14011-CR-ROSENBERG/MAYNARD
           United States District Court, Southern District of Florida



  Fletcher Peacock
  Fletcher_Peacock@fd.org
  Assistant Federal Public Defender
  109 North Second Street
  Fort Pierce, FL 34950
  Tel: 772-489-2123
  Fax: 772-489-3997
  Attorney for La-Chase
  Notices of Electronic Filing


  Diana Margarita Acosta
  diana.acosta@usdoj.gov
  Assistant United States Attorney
  United States Attorney’s Office
  101 South U.S. Hwy 1, Suite 3100
  Fort Pierce, Florida 34950
  Tel: 772-293-0981
  Fax: 772-466-1020
  Notice of Electronic Filing


  Rolando Garcia
  Rolando.Garcia@usdoj.gov
  Assistant United States Attorney
  500 South Australian Avenue, Suite 400
  West Palm Beach, Florida 33401
  Tel: 561-659-4772
  Fax: 561-820-8777
  Notice of Electronic Filing




                                           4
